 


110 HR 3210 IH: Wounded Warriors Expansion of Care Act of 2007
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3210 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mr. Donnelly introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide medical care and other benefits for members and former members of the Armed Forces with severe injuries or illnesses. 
 
 
1.Short titleThis Act may be cited as the Wounded Warriors Expansion of Care Act of 2007. 
2.Medical care and other benefits for members and former members of the Armed Forces with severe injuries or illnesses 
(a)Medical and Dental Care for Members and Former Members 
(1)In generalEffective as of the date of the enactment of this Act and subject to regulations prescribed by the Secretary of Defense, any covered member of the Armed Forces, and any former member of the Armed Forces, with a severe injury or illness is entitled to medical and dental care in any facility of the uniformed services under section 1074(a) of title 10, United States Code, or through any civilian health care provider authorized by the Secretary to provide health and mental health services to members of the uniformed services, including traumatic brain injury (TBI) and post-traumatic stress disorder (PTSD), as if such member or former member were a member of the uniformed services described in paragraph (2) of such section who is entitled to medical and dental care under such section. 
(2)Period of authorized care 
(A)Except as provided in subparagraph (B), a member or former member described in paragraph (1) is entitled to care under that paragraph— 
(i)in the case of a member or former member whose severe injury or illness concerned is incurred or aggravated during the period beginning on October 7, 2001, and ending on the date of the enactment of this Act, during the three-year period beginning on the date of the enactment of this Act, except that no compensation is payable by reason of this subsection for any period before the date of the enactment of this Act; or 
(ii)in the case of a member or former member whose severe injury or illness concerned is incurred or aggravated on or after the date of the enactment of this Act, during the three-year period beginning on the date on which such injury or illness is so incurred or aggravated. 
(B)The period of care authorized for a member or former member under this paragraph may be extended by the Secretary concerned for an additional period of up to two years if the Secretary concerned determines that such extension is necessary to assure the maximum feasible recovery and rehabilitation of the member or former member. Any such determination shall be made on a case-by-case basis. 
(3)Integrated care managementThe Secretary of Defense shall provide for a program of integrated care management in the provision of care and services under this subsection, which management shall be provided by appropriate medical and case management personnel of the Department of Defense and the Department of Veterans Affairs (as approved by the Secretary of Veterans Affairs) and with appropriate support from the Department of Defense regional health care support contractors. 
(4)Waiver of limitations to maximize careThe Secretary of Defense may, in providing medical and dental care to a member or former member under this subsection during the period referred to in paragraph (2), waive any limitation otherwise applicable under chapter 55 of title 10, United States Code, to the provision of such care to the member or former member if the Secretary considers the waiver appropriate to assure the maximum feasible recovery and rehabilitation of the member or former member. 
(5)Construction with eligibility for veterans benefitsNothing in this subsection shall be construed to reduce, alter, or otherwise affect the eligibility or entitlement of a member or former member of the Armed Forces to any health care, disability, or other benefits to which the member of former member would otherwise be eligible or entitled as a veteran under the laws administered by the Secretary of Veterans Affairs. 
(6)SunsetThe Secretary of Defense may not provide medical or dental care to a member or former member of the Armed Forces under this subsection after December 31, 2012, if the Secretary has not provided medical or dental care to the member or former member under this subsection before that date. 
(b)Rehabilitation and Vocational Benefits 
(1)In generalEffective as of the date of the enactment of this Act, a member of the Armed Forces with a severe injury or illness is entitled to such benefits (including rehabilitation and vocational benefits, but not including compensation) from the Secretary of Veterans Affairs to facilitate the recovery and rehabilitation of such member as the Secretary otherwise provides to members of the Armed Forces receiving medical care in medical facilities of the Department of Veterans Affairs facilities in order to facilitate the recovery and rehabilitation of such members. 
(2)LimitationsThe provisions of paragraphs (2) through (6) of subsection (a) shall apply to the provision of benefits under this subsection as if the benefits provided under this subsection were provided under subsection (a). 
(3)ReimbursementThe Secretary of Defense shall reimburse the Secretary of Veterans Affairs for the cost of any benefits provided under this subsection in accordance with applicable mechanisms for the reimbursement of the Secretary of Veterans Affairs for the provision of medical care to members of the Armed Forces. 
(c)Recovery of Certain Expenses of Medical Care and Related Travel 
(1)In generalCommencing not later than 60 days after the date of the enactment of this Act, the Secretary of the military department concerned may reimburse covered members of the Armed Forces, and former members of the Armed Forces, with a severe injury or illness for covered expenses incurred by such members or former members, or their family members, in connection with the receipt by such members or former members of medical care that is required for such injury or illness. 
(2)Covered expensesExpenses for which reimbursement may be made under paragraph (1) include the following: 
(A)Expenses for health care services for which coverage would be provided under section 1074(c) of title 10, United States Code, for members of the uniformed services on active duty. 
(B)Expenses of travel of a non-medical attendant who accompanies a member or former member of the Armed Forces for required medical care that is not available to such member or former member locally, if such attendant is appointed for that purpose by a competent medical authority (as determined under regulations prescribed by the Secretary of Defense for purposes of this subsection). 
(C)Such other expenses for medical care as the Secretary may prescribe for purposes of this subsection. 
(3)Amount of reimbursementThe amount of reimbursement under paragraph (1) for expenses covered by paragraph (2) shall be determined in accordance with regulations prescribed by the Secretary of Defense for purposes of this subsection. 
(d)Severe Injury or Illness DefinedIn this section, the term severe injury or illness means any serious injury or illness that is assigned a disability rating of 30 percent or higher under the schedule for rating disabilities in use by the Department of Defense. 
(e)Additional definitionsIn this Act:
(1)Covered member of the Armed ForcesThe term covered member of the Armed Forces means a member of the Armed Forces, including a member of the National Guard or a Reserve, who is undergoing medical treatment, recuperation, or therapy, is otherwise in medical hold or medical holdover status, or is otherwise on the temporary disability retired list for a serious injury or illness.
(2)Family memberThe term family member, with respect to a member of the Armed Forces or a veteran, has the meaning given that term in section 411h(b) of title 37, United States Code.
(3)Medical hold or medical holdover statusThe term medical hold or medical holdover status means—
(A)the status of a member of the Armed Forces, including a member of the National Guard or Reserve, assigned or attached to a military hospital for medical care; and
(B)the status of a member of a reserve component of the Armed Forces who is separated, whether pre-deployment or post-deployment, from the member’s unit while in need of health care based on a medical condition identified while the member is on active duty in the Armed Forces.
(4)Serious injury or illnessThe term serious injury or illness, in the case of a member of the Armed Forces, means an injury or illness incurred by the member in line of duty on active duty in the Armed Forces that may render the member medically unfit to perform the duties of the member’s office, grade, rank, or rating. 
 
